[Cite as State v. Hughes, 2021-Ohio-2764.]

                                   COURT OF APPEALS OF OHIO

                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                Plaintiff-Appellee,              :
                                                            No. 109563
                         v.                      :

DANIEL HUGHES,                                   :

                Defendant-Appellant.             :


                                   JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 12, 2021


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CR-19-636849-A


                                             Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
                and Frank Romeo Zeleznikar, Assistant Prosecuting Attorney,
                for appellee.

                Kevin M. Cafferkey, for appellant.


MICHELLE J. SHEEHAN, J.:

                 Appellant Daniel Hughes appeals his convictions for involuntary

manslaughter and aggravated robbery. Hughes’s convictions are based on sufficient

evidence and are not against the manifest weight of the evidence. Hughes cannot
claim error in testimony he solicited at trial. The trial court’s instruction on a

defendant’s flight was proper, and the record supported the trial court’s imposition

of consecutive sentences. For these reasons we affirm the convictions.

I. FACTS AND PROCEDURAL HISTORY

A. Procedural History

              On February 13, 2019, Daniel Hughes was indicted for aggravated

murder in violation of R.C. 2903.01, aggravated robbery in violation of

R.C. 2911.01(A)(3), kidnapping in violation of R.C. 2905.01(A)(3), murder in

violation of R.C. 2903.02(B), and felonious assault in violation of R.C. 2903.11(A)(1),

following the May 10, 2018 robbery and killing of Anthony Haas in East Cleveland,

Ohio. Shannant Hamilton and Javonte Pressley were also indicted for their roles in

Haas’s murder.1      Hughes’s charges contained both one- and three-year gun

specifications.

              On August 26, 2019, trial commenced for Hughes, resulting in a not

guilty finding on the charge of aggravated murder and a hung jury on the remaining

counts. A second trial commenced on January 16, 2020. The jury found Hughes




1In Cuyahoga C.P. No. CR-18-635762, Shannant Hamilton pleaded guilty to involuntary
manslaughter with a one-year firearm specification and to one count of robbery. The trial
court sentenced him to an aggregate 7 year prison sentence.

In Cuyahoga C.P. No. CR-19-636849, Javonte Pressley pleaded guilty to murder with a
three-year firearm specification. The trial court imposed an aggregate prison sentence of
18 years to life in prison to be served consecutively to a 6 year prison sentence imposed in
Cuyahoga C.P. No. CR-18-629210 on charges of robbery with a one-year firearm
specification.
guilty of aggravated robbery in violation of R.C. 2911.01(A)(3), a felony of the first

degree, kidnapping in violation of R.C. 2905.01(A)(3), a felony of the first degree,

involuntary manslaughter in violation of R.C. 2903.04, a felony of the first degree,

as a lesser included offense of murder, and felonious assault in violation of

R.C. 2903.11(A)(1), a felony of the second degree. The jury acquitted Hughes of all

firearm specifications attendant to the counts.

             At sentencing, the state and Hughes agreed that the aggravated

robbery charge and the kidnapping charge were allied offenses. The trial court found

that the manslaughter and felonious assault charges were allied offenses. The state

elected that the trial court impose sentence on the aggravated robbery and

manslaughter charges. The trial court imposed an aggregate sentence of 18 years in

prison, sentencing Hughes to an eight-year prison sentence for aggravated robbery

to be served consecutively to a ten-year prison sentence for manslaughter.

B. Facts Adduced at Trial

             On May 10, 2018, around 10:00 p.m., Anthony Haas was beaten,

robbed, and shot to death in the city of East Cleveland. The testimony of these events

given at trial indicated that Haas was to deliver marijuana to Hughes on Charles

Road. Haas and Hughes had known each other since attending middle school

together and attending the Job Corps after high school.

             Shannant Hamilton was also indicted for Haas’s murder. He testified

at trial after entering into a plea bargain with the state of Ohio. Hamilton testified

he knew Hughes since he was 15 years old. On the day of the shooting, Hamilton
said Hughes contacted him to get together. After Hamilton got off of work, he went

home, played a game, bought some marijuana, and later went to see Hughes on

E. 114th Street. When Hamilton met Hughes, Javonte Pressley was with Hughes.

The three were together for an hour or so before they went to Charles Road.

             When they arrived on Charles Road, Hughes talked with Carlito

English, who lived on Charles Road. English testified that he knew Hughes and that

he was with his father outside when he saw Hughes parked on the street in

Hamilton’s car with two other men.        According to Hamilton’s and English’s

testimony, Hughes told English to get off the street because something bad was

going down so English went inside. Hamilton said that Hughes then used his phone

to contact Haas, which contact was confirmed by telephone records obtained by the

East Cleveland Police Department. Hamilton testified that Hughes also sent Haas

their location from his phone so Haas could meet them. The three men waited for

25 minutes, and Hughes told Hamilton that he was going to “chalk him for his

weed,” meaning that he planned to take the drugs from Haas.

             Hamilton testified that when Haas arrived, he parked two houses away

from his car. Hughes and Pressley got out of Hamilton’s car and walked up to Haas’s

car. Hamilton said he proceeded to clean his car and noticed that Hughes was sitting

in the passenger seat of Haas’s car and Haas and Pressley were fighting by the

driver’s door.   When Haas fell to the ground, Pressley was “thumping him.”

Hamilton went over to the car to try to stop Pressley from beating Haas. He got

between them and as Hamilton got in front of Haas on the ground, Pressley pulled
out a gun. At that time, Hughes was going through the glove compartment and

announced he “got” the weed. Hughes and Pressley proceeded to run away while

Hamilton started to walk back to his car, leaving Haas on the ground. As Hamilton

heard a gunshot coming from Hughes and Pressley’s direction, he jumped into his

car and pulled off.

             Rickett, a resident of Charles Road, testified that she saw three men

beating up Haas after they pulled him out of his car. Haas was screaming and

pleading for help when he was shot.

               English testified that about 5 minutes after Hughes told him to go

inside, he went back outside toward the back of his house and heard a gunshot. He

saw Hughes run up his driveway and exclaim that he was being shot at, and asked

to be let in the house. English let him inside the house. After a half hour or so,

English testified that Hughes borrowed a phone and called his mother to call for a

ride. Hughes left the area in a car about 30 minutes later, never talking to the police

that were on the street.

             The East Cleveland Police Department investigated the robbery and

murder. They interviewed residents of Charles Road and developed suspects from

telephone and Instagram records, identifying Hamilton and Hughes as suspects. An

investigator from Ohio’s Bureau of Criminal Investigation helped retrieve physical

evidence, including Pressley’s palmprint from the driver’s side of Haas’s car. They

later recovered a pair of shoes from Hamilton’s car. The shoe prints could not be

excluded as a potential cause for the injuries to Haas’s head.
               An autopsy revealed that Haas died from a single gunshot wound

fired from a distance of more than five feet. Haas also suffered recent injuries to his

head, hand, and arms, and bruising on his head.

C. Cross-Examination of Det. Sgt. Marche

               East Cleveland Police Department Det. Sgt. Joseph Marche testified

as to the details of East Cleveland’s response to the 911 call regarding the shooting.

East Cleveland was notified of the shooting at 10:15 pm. In reviewing Haas’s

telephone logs, police learned that Deontae Mahone contacted Haas at 10:01 pm.

When contacted by police, Mahone cooperated immediately and made a statement.

Det. Marche was cross-examined at trial about his interaction with Mahone. When

asked by Hughes’s trial counsel about what Mahone knew about Haas’s plans, the

following testimony occurred:

      Q.     Yeah. So your information was per Mahones that Mr. Haas was
             headed over to Terrace, or was it Crystal Towers?

      A.     No, no. He didn’t say the apartment building. I believe he just
             said he was headed to Terrace to meet D.J.

D. Jury Instructions on Consciousness of Guilt and Flight

               At trial, the court gave instructions to the jury on complicity. The trial

court also instructed the jury regarding flight of a defendant. The court stated:

      Consciousness of guilt. Flight of defendant. Testimony has been
      admitted indicating that the defendant fled the scene. You are
      instructed that the fact that defendant fled the scene does not raise a
      presumption of guilt but it may tend to indicate that -- it may tend to
      indicate the defendant’s consciousness of guilt. If you find that the
      facts do not support that the defendant fled the scene or if you find
      that some other motive prompted the defendant’s conduct or if you
      are unable to decide what the defendant’s motivation was then you
      should not consider this evidence for any purpose; however, if you
      find that the facts support that the defendant engaged in such conduct
      and if you find that the defendant was motivated by a consciousness
      of guilt you may but are not required to consider that evidence in
      deciding whether the defendant is guilty of the crimes charged. You
      alone will determine what weight if any to give this evidence.

E. Sentencing

               At sentencing, the trial court heard from Haas’s family members,

considered the presentence investigation report, and imposed a prison sentence of

8 years on the count of aggravated robbery and a prison sentence of 10 years on the

count of involuntary manslaughter. In imposing sentence, the court noted that

Hughes had several juvenile offenses, at least one of which was an offense of

violence. The trial court found Hughes planned the robbery and was responsible for

Haas’s death, stating that it would not have happened had Hughes not arranged the

robbery. The trial court further made the following findings:

      I find that a consecutive prison sentence is necessary to protect the
      community and to punish you and it’s not disproportionate, and I find
      that the harm is so great or unusual that a single term does not
      adequately reflect the seriousness of your conduct, your criminal
      history shows that a consecutive sentence is necessary to protect the
      public, and I also find that at least two of the multiple offenses were
      committed as part of one or more courses of conduct and the harm
      caused by two or more of the multiple offenses so committed was so
      great or unusual that no single prison term for any of the offenses
      committed as part of any of the courses of conduct adequately reflects
      the seriousness of your conduct.

               The trial court explained its reasoning for imposing consecutive

sentencings as:
      I’ve already placed on the record your participation in this senseless
      act of violence. You were the individual who set the wheels in motion,
      and as a result of your actions a life was lost. For that reason, a
      consecutive sentence is necessary. In addition to that, you have a
      lengthy history of crime in that you have a lengthy number of criminal
      offenses as a juvenile. So for those reasons, a consecutive prison
      sentence is necessary.

               The journal entry of Hughes’s conviction contains the trial court’s

findings as to consecutive sentencing.

II. LAW AND ARGUMENT

               Hughes raised five assignments of error. In his first and second

assignments of error, Hughes alleges that his convictions are not based on sufficient

evidence and are against the manifest weight of the evidence.          In his third

assignment of error he challenges the testimony of Det. Sgt. Marche as being

improperly admitted as to statements made by Mahone. In his fourth assignment

of error, Hughes argues that the trial court erred by instructing the jury on

defendant’s flight. Finally, in his fifth assignment of error, Hughes contends that

although the trial court made the requisite findings in imposing consecutive

sentences, the record does not support consecutive sentences.

A. Sufficiency and Manifest Weigh of Evidence

1. Appellant’s First and Second Assignments of Errors

               Hughes’s first assignment of error reads, “Appellant’s convictions are

not supported by sufficient evidence.” His second assignment of error reads,

“Appellant’s convictions are against the manifest weight of the evidence.”
               As to his claim that the convictions were not based on sufficient

evidence, Hughes argues that there was no evidence that Hughes caused or

attempted to cause harm to Haas, rather he asserts that the testimony indicates

Pressley and Hamilton physically engaged Haas and that Pressley acted alone when

he shot and killed Haas. Hughes further argues that even under a complicity theory,

there was no evidence at trial that Hughes intended to hurt Haas.

               The state argues that the evidence at trial showed that Hughes

supported, assisted, cooperated with, and shared the same criminal intent as the

others in committing the offenses for which he was convicted by arranging the

robbery, finding the items to be taken while Pressley beat up Haas, then fleeing the

scene and hiding from the police in English’s home.

               As to his claim that his convictions are against the manifest weight of

the evidence, Hughes argues that Hamilton’s testimony was untenable and could

not be believed. The state argues that Hamilton’s testimony was corroborated by

others’ testimony as well as telephone records and other circumstantial evidence.

As such, the state argues that the jury did not lose its way in convicting Hughes and

the evidence does not weigh heavily against conviction.

2.    Standards of Review for Sufficiency and Manifest Weight of the
      Evidence Challenges

               We review a challenge to the sufficiency of evidence by determining

whether the evidence admitted at trial, if believed, would convince the average mind

of the defendant’s guilt beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d
259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. “The relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” Id. When reviewing the evidence, we are mindful that

circumstantial and direct evidence “possess the same probative value.” Id. at 272.

The review of the evidence is not to determine “whether the state’s evidence is to be

believed, but whether, if believed, the evidence against a defendant would support a

conviction.” State v. Thompkins, 78 Ohio St.3d 380, 390, 678 N.E.2d 541 (1997).

                In contrast, a challenge to the manifest weight of the evidence after a

criminal conviction questions whether the state has met its burden of persuasion in

obtaining the conviction. Thompkins at 390. Further, the manifest weight challenge

raises factual issues:

        “The court, reviewing the entire record, weighs the evidence and all
        reasonable inferences, considers the credibility of witnesses and
        determines whether in resolving conflicts in the evidence, the jury
        clearly lost its way and created such a manifest miscarriage of justice
        that the conviction must be reversed and a new trial ordered. The
        discretionary power to grant a new trial should be exercised only in
        the exceptional case in which the evidence weighs heavily against the
        conviction.”

Id. at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983); State v. Townsend, 8th Dist. Cuyahoga No. 107177, 2019-Ohio-544,

¶ 20.
3.    Hughes’s Convictions Are Based Upon Sufficient Evidence and Are
      Not Against the Manifest Weight of the Evidence

               Hughes was convicted and sentenced on charges of aggravated

robbery in violation of R.C. 2911.01(A)(3) and involuntary manslaughter in violation

of R.C. 2903.04. Aggravated robbery is defined in R.C. 2911.01 in pertinent part as:

      (A) No person, in attempting or committing a theft offense, as defined
      in section 2913.01 of the Revised Code, or in fleeing immediately after
      the attempt or offense, shall do any of the following:

      ***

      (3) Inflict, or attempt to inflict, serious physical harm on another.

               Involuntary manslaughter is defined in R.C. 2903.04(A) as “[n]o

person shall cause the death of another or the unlawful termination of another’s

pregnancy as a proximate result of the offender’s committing or attempting to

commit a felony.”

               In addition to the elements of these crimes and in accord with the

testimony, the trial court instructed the jury on complicity. Ohio’s complicity

statute, R.C. 2923.02, provides in relevant part, that, “[n]o person, acting with the

kind of culpability required for the commission of an offense, shall * * * [a]id or abet

another in committing the offense.” R.C. 2923.03(A) (2). This court has held:

      The statute does not define aiding and abetting, but the Supreme
      Court of Ohio has held that, to support a conviction for complicity by
      aiding and abetting, the evidence must show that the defendant
      “supported, assisted, encouraged, cooperated with, advised, or incited
      the principal in the commission of the crime, and that the defendant
      shared the criminal intent of the principal.” State v. Johnson, 93 Ohio
      St.3d 240, 2001-Ohio-1336, 754 N.E.2d 796, syllabus. Furthermore,
      “[s]uch intent may be inferred from the circumstances surrounding
      the crime.” Id. at 246.

State v. Williams, 2019-Ohio-794, 132 N.E.3d 1233, ¶ 35 (8th Dist.). Further, the

circumstances to be considered in assessing complicit behavior “may include the

offender’s presence, companionship, and conduct before and after the crime is

committed.” State v. Crosby, 8th Dist. Cuyahoga No. 106504, 2018-Ohio-3793,

¶ 12; State v. Moore, 7th Dist. Mahoning No. 02 CA 152, 2004-Ohio-2320, ¶ 31.

               Hamilton’s testimony was corroborated in part by Rickett’s and

English’s testimony as well as the telephone records obtained by the police. The

testimony indicated that Hughes called Haas to meet him, that Hughes intended to

rob Haas, and that Hughes warned English to leave the area. Further testimony

indicated that while Pressley and/or Hamilton was fighting with Haas, Hughes went

through the interior of Haas’s car to find the drugs he said he would take. Hughes

was involved in the planning and execution of the robbery in which force was used

and serious physical harm caused. There was sufficient evidence that he acted to be

both participating in and complicit in the aggravated robbery.       As such, the

testimony at trial was sufficient to sustain that conviction.

               Involuntary manslaughter requires a showing that a death ensued as

a proximate cause of a commission of a felony. Hughes argues that the evidence did

not show that Hughes acted with a criminal intent to cause harm; however the

evidence did show that he actively participated in a robbery where serious physical

harm was inflicted. “The culpability required for involuntary manslaughter is the
mens rea of the predicate offense.” State v. Hill, 2018-Ohio-1401, 110 N.E.3d 823,

¶ 10 (8th Dist.), citing State v. Brown, 8th Dist. Cuyahoga No. 69149, 1996 Ohio

App. LEXIS 2711, 10 (June 27, 1996). “‘The proximate-cause element is satisfied

when the accused sets in motion a sequence of events that makes the death of

another a “direct, proximate, and reasonably inevitable consequence.”’” State v. Hill,

8th Dist. Cuyahoga No. 106017, 2018-Ohio-4614, ¶ 11, quoting State v. Marshall,

175 Ohio App.3d 488, 2008-Ohio-955, 887 N.E.2d 1227, ¶ 53 (1st Dist.), quoting

State v. Lovelace, 137 Ohio App.3d 206, 215, 738 N.E.2d 418 (1st Dist.1999).

               There was no dispute at trial that Haas died from a gunshot wound

inflicted immediately after the robbery. Hughes argues that act was committed

solely by Pressley. However, there was sufficient evidence to show that Hughes

aided and abetted Pressley’s and Hamilton’s actions and the three men acted in

concert and support of each other to commit the aggravated robbery. Further, we

find the evidence is sufficient to determine that but for the aggravated robbery,

Haas’s death would not have occurred.

               Hughes argues that his conviction is against the manifest weight of

the evidence because there was no DNA evidence presented at trial that implicated

him in the crimes and as such, the conviction rested only on Hamilton’s testimony

that could not be believed. The weight and credibility to be given the evidence and

those determinations are within the province of the jury. State v. Hill, 75 Ohio St.3d

195, 205, 1996-Ohio-222, 661 N.E.2d 1068. In this case, Hamilton’s testimony was

corroborated in part by other testimony and other evidence, which evidence
reasonably indicates that Hughes was involved in the planning and execution of the

robbery. As such, we cannot say that the jury lost its way, or that the conviction

created a manifest miscarriage of justice.

               Accordingly, the evidence was sufficient to sustain the conviction for

involuntary manslaughter and the conviction was not against the manifest weight of

the evidence and Hughes’s first and second assignments of error are overruled.

B. Jury Instructions

1. Appellant’s Third Assignment of Error

               Hughes’s third assignment of error reads, “The trial court erred in

providing a jury instruction on flight.” Hughes complains that the instruction was

given in error as there was no evidence of intent to flee police and that the

instruction, when viewed in conjunction with “weak and circumstantial” testimony

at trial, inherently affected the trial. The state argues that the instruction was

warranted under the circumstances of the case where Hughes used subterfuge and

attempted to conceal his identity in leaving the scene of the crimes.

2. Standard of Review of Jury Instructions

               The trial court has discretion in fashioning jury instructions. State v.

Howard, 8th Dist. Cuyahoga No. 100094, 2014-Ohio-2176, ¶ 35, citing State v.

Martens, 90 Ohio App.3d 338, 629 N.E.2d 462 (3d Dist.1993). We review the

court’s charge for an abuse of discretion. Id. An abuse of discretion occurs where

the trial court’s decision is “unreasonable, arbitrary, or unconscionable.” Bowman

v. Cuyahoga Cty. Fiscal Officer, 8th Dist. Cuyahoga No. 102492, 2015-Ohio-2866,
¶ 9, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

“A flight instruction on consciousness of guilt based on the flight of the accused is

appropriate if there is sufficient evidence presented at trial that the defendant

attempted to avoid apprehension.” State v. Hill, 8th Dist. Cuyahoga No. 98366,

2013-Ohio-578, ¶ 49.

3. The Evidence Presented at Trial Warranted the Flight Instruction

               In this case, Hughes does not contest the content of the jury

instruction, but questions the propriety of giving the instruction. He argues that the

evidence did not warrant an instruction on flight. “[T]o warrant a flight instruction,

it must be clear the defendant took affirmative steps to avoid detection and

apprehension beyond simply leaving the scene of the crime.” State v. Holland, 8th

Dist. Cuyahoga No. 109416, 2021-Ohio-705, ¶ 25. “Flight in this context requires the

defendant to appreciate that he [or she] has been identified as a person of interest

in a criminal offense and is taking active measures to avoid being found.” Id., citing

State v. Ramos, 8th Dist. Cuyahoga No. 103596, 2016-Ohio-7685, ¶ 28.

               The evidence presented at trial indicated that Hughes arranged for

the robbery. After the robbery and shooting, testimony indicated that Hughes ran

from the scene to hide in English’s home, stating he was the one being shot at.

Hughes then borrowed a phone and called someone else to arrange for a ride for him

to leave the area. Further, Asha Lane, with whom Hughes has three children,

testified that she became aware of an arrest warrant for Hughes, contacted him, and
encouraged him to turn himself in. Hughes never turned himself in and was

apprehended by U.S. Marshals six months later.

               The evidence that Hughes ran from the robbery and shooting, used

subterfuge to find haven, borrowed a phone, and then had someone else call a ride

for him to leave, and was thereafter aware of an arrest warrant all support the

propriety of the trial court’s decision to give the flight instruction. Because there

was evidence that supported the trial court’s decision, we cannot say the trial court

abused its discretion in giving the flight instruction. Hughes’s third assignment of

error is overruled.

C. Admission of Hearsay Evidence

1. Appellant’s Fourth Assignment of Error

               Hughes’s fourth assignment of error reads, “The trial court erred and

denied appellant due process under the Ohio and United States Constitutions by

improperly admitting an out-of-court statement at trial.” He argues that while on

cross-examination, the state’s witness, East Cleveland Police Det. Sgt. Marche was

improperly permitted to testify as to Mahone’s statements about Haas’s plans. The

state argues that the testimony was responsive to questioning by Hughes’s trial

counsel on cross-examination and that any error was invited and Hughes cannot

now complain about the introduction of the evidence.

2. Standard of Review of the Admission of Evidence

               The admission or exclusion of evidence is within the purview of the

trial court and we review these decisions for an abuse of discretion. Hearsay is an
out-of-court statement that is offered to prove the truth of the matter asserted.

Evid.R. 801(C). Hearsay is generally prohibited, unless such testimony is subject to

an exception. Evid. R. 802. Where error in the admission of evidence was caused

by the party complaining of the error, the party cannot benefit from the error on

appeal. State v. Jackson, 8th Dist. Cuyahoga No. 86105, 2006-Ohio-174, ¶ 28, citing

State v. Woodruff, 10 Ohio App.3d 326, 327, 462 N.E.2d 457 (2d Dist.1983).

3. Invited Error

               During cross-examination of Det. Sgt. Marche, trial counsel engaged

in questioning with respect to the police investigation of Deontae Mahones. Det.

Sgt. Marche testified that he interviewed Mahones about his meeting with Haas. On

cross-examination, the following questions and answers took place.

      Q.    And what time, if you were able to fix it, did that transaction
            occur with respect to the homicide?

      A.    What transaction are you referring to, sir?

      Q.    Well, the sale or whatever happened in the mini mart between
            Haas and Mahones?

      A.    That was actually right -- it was right before. Because, you
            know, he told us where Anthony was going.

      Q.    Okay. And that was in the area of Terrace.

      A.    He actually — I want to say it was, I want to say it was Terrace
            at an apartment building, I believe he said.

      Q.    And there’s a very large apartment building up on the corner of
            Terrace and Taylor?

      A.    There is, sir.
      Q.     And is that where Crystal Towers is located?

      A.     Yes, sir.

      Q.     And Crystal Towers is a high-rise?

      A.     It’s a high-rise. I believe the address is 16000 Terrace, I think.

      Q.     How many floors in that building?

      A.     Oh, boy. There’s got to be maybe 18 or 20 maybe.

      Q.     Yeah. So your information was per Mahones that Mr. Haas was
             headed over to Terrace, or was it Crystal Towers?

      A.     No, no. He didn’t say the apartment building. I believe he just
             said he was headed to Terrace to meet D.J.

               Counsel objected to this last answer, and the trial court overruled the

objection. We note that the statement complained of, “I believe he just said he was

headed to Terrace to meet DJ,” is hearsay. The witness testified to this statement

made by Mahones as to what Haas told him, and the witness offered it to prove his

assertion as to where Haas was going. Further, the witness corrected counsel’s

questioning that Haas was intending to go Terrace, not Charles Road.

               However, the introduction of the evidence may not be considered

error if such error was invited. “The invited error doctrine prevents a party that

causes error from taking advantage of such error on appeal.” State v. Jackson, at

¶ 28. We have found that “the invited error doctrine is applied when counsel is

‘actively responsible’ for the trial court’s error.” Id., quoting State v. Campbell, 90

Ohio St.3d 320, 324, 2000-Ohio-183, 738 N.E.2d 1178.
               In this case, counsel pursued a line of questioning about Det. Sgt.

Marche’s knowledge of Mahone’s knowledge of Haas’s plans. Det. Sgt. Marche told

counsel during questioning that Mahones told him what Haas said about where he

was going.   Knowing that, counsel continued to seek information about what

Mahones said and objected only to the hearsay testimony after it was elicited. As

counsel was aware and had warning that the witness possessed information, that the

information was hearsay, and then directly elicited that information, Hughes cannot

now complain about the introduction of the hearsay statement.           Accordingly,

Hughes fourth assignment of error is overruled.

D. Consecutive Sentencing

1. Appellant’s Fifth Assignment of Error

               Hughes’s fifth assignment of error reads, “The trial court’s

imposition of consecutive sentences is clearly and convincingly not supported by the

record and is therefore contrary to law.” Hughes argues that the trial court erred by

imposing consecutive sentences given his lack of adult felony criminal history and a

criminal history with “only * * * a few juvenile offenses of violence.” He further

argues that the two offenses occurred in the same course of conduct, there was no

separate harm caused by the two offenses, and that a single sentence would have

addressed the seriousness of his conduct. The state argues that the trial court

properly imposed consecutive sentences based on the record and circumstances of

the cases because of Hughes’s criminal history and the harm caused by his offenses.
2. Standard of Review and Imposition of Consecutive Sentences

                When imposing felony sentences consecutively, a trial court must

make the findings in R.C. 2929.14(C)(4) and incorporate those findings in the

sentencing entry. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659, ¶ 37.     We review felony sentences pursuant to the standard found in

R.C. 2953.08(g) and therefore “may increase, reduce, or otherwise modify a

sentence, or vacate a sentence and remand for resentencing if it ‘clearly and

convincingly finds’ that the record does not support the sentencing court’s findings

under R.C. 2929.13(B) or (D), 2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the

sentence is otherwise contrary to law.”       State v. Smith, 8th Dist. Cuyahoga

No. 108793, 2020-Ohio-3666, ¶ 18. A defendant may challenge the imposition in

two ways: either the trial court failed to make the statutory findings required under

R.C. 2929.14(C) or the record before the trial court does not support consecutive

sentences. Id. at ¶ 19.

3. The Trial Court Properly Imposed Consecutive Sentences

                Hughes acknowledges that pursuant to R.C. 2929.14(C), the trial

court made the findings necessary to impose consecutive sentences. However,

Hughes claims that the record did not warrant the findings where Hughes did not

have an adult felony record, but had a prior juvenile criminal history with only a “few

offenses of violence.” He argues that the harm caused by the robbery and eventual

death of Haas were not so great or unusual as to require consecutive sentences,

noting the greatest harm was the homicide offense for which a single prison sentence
on the conviction for involuntary manslaughter was sufficient punishment. In this

case, the trial court made the requisite findings and further explained why it

imposed consecutive sentences:

      I’ve already placed on the record your participation in this senseless
      act of violence. You were the individual who set the wheels in motion,
      and as a result of your actions a life was lost. For that reason, a
      consecutive sentence is necessary. In addition to that, you have a
      lengthy history of crime in that you have a lengthy number of criminal
      offenses as a juvenile. So for those reasons, a consecutive prison
      sentence is necessary.

               The trial court’s reasons underlying its decision to impose

consecutive sentences is supported by the record. The trial court emphasized the

egregious conduct that led to Haas’s killing during the robbery, noting that but for

Hughes actions Haas would not be dead. Because we are able to discern that the

trial court engaged in the correct, requisite analysis and the record contains evidence

to support the finding, we must uphold the sentence. State v. Rodriguez, 8th Dist.

Cuyahoga No. 108998, 2020-Ohio-4464, ¶ 26.              Accordingly, Hughes’s fifth

assignment of error is overruled.

III. CONCLUSION

               We affirm Hughes’s convictions because they are based on sufficient

evidence and are not against the manifest weight of the evidence. We find that the

trial court properly instructed the jury on flight of a defendant and that Hughes

cannot claim error in the introduction of hearsay testimony he solicited. Further,

the trial court properly imposed consecutive sentences.

               Judgment affirmed.
      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



____________________________
MICHELLE J. SHEEHAN, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EMANUELLA D. GROVES, J., CONCUR